

NOTE PURCHASE AGREEMENT
 
THIS NOTE PURCHASE AGREEMENT (“Agreement”) is made as of March 31, 2006, by and
among Health Partnership Inc., a Colorado corporation, (the “Company”), and
Douglas J. Stukel (“Lender”). Capitalized terms not otherwise defined in this
Agreement shall have the meanings ascribed to them in Section 1 below.
 
WHEREAS, Company is in need of additional financing to provide for certain
obligations of Company, and Lender is willing to advance $300,000 to Company on
the terms set forth below, contingent upon Company agreeing to pay back all
monies advanced by Lender hereby on a priority basis prior to the repayment of
any present or future indebtedness of Company, including but not limited to
purchase money financing for the purchase of Capital Partners for Health &
Fitness, Inc. and the prior $400,000 of bridge financing issued by Company to
several lenders during the period of January through February of 2006 (all such
other indebtedness being the “Other Indebtedness;” and
 
WHEREAS, the Company has obtained the written consent of Gerard M. Jacobs in
connection with the sale and issuance of the Note pursuant to that certain Note
Purchase Agreement, dated October 31, 2005 by the Company and each lender named
therein, a copy of which consent is attached hereto as Exhibit A.
 
NOW, THEREFORE, THE PARTIES HEREBY AGREE AS FOLLOWS:
 
1.  Definitions.
 
(a)  “Common Stock” shall mean the common stock, par value $.0001, of the
Company.
 
(b)  “Consideration” shall mean the amount of money paid by Lender pursuant to
this Agreement, namely the sum of $300,000
 
(c)  “Equity Securities” shall mean the Company’s Common Stock or Preferred
Stock or any securities conferring the right to purchase the Company’s Preferred
Stock or securities convertible into, or exchangeable for (with or without
additional consideration), the Company’s Common Stock or Preferred Stock, except
any security granted, issued and/or sold by the Company to any director,
officer, employee or consultant of the Company in such capacity for the primary
purpose of soliciting or retaining their services.
 
(d)  “Knowledge” shall mean the actual knowledge of any officer of the Company.
 
(e)  “Maturity Date” shall mean the earlier of July 31, 2006 or the day in which
the Company breaks escrow (“Escrow Break Date”) with respect to the issuance of
Common Stock pursuant to its February 13, 2006 Amended and Restated Confidential
Private Placement Memorandum, or any substitute equity financing in lieu
thereof.
 
(f)  “Note” shall mean the unsecured promissory note issued to Lender pursuant
to Section 2.1 below, the form of which is attached hereto as Exhibit B.
 
 
 

--------------------------------------------------------------------------------

 
 
(g)  “Preferred Stock” shall mean the preferred stock, par value $0.10, of the
Company.
 
(h)  “Securities” shall have the meaning set forth in Section 5.2 below.
 
2.  Terms of the Note.
 
2.1  Issuance of Note. In return for the Consideration paid by Lender, the
Company shall sell and issue to Lender one unsecured Note in the principal
amount of $300,000.
 
3.  Closing. The closing (the “Closing”) of the purchase of the Note shall take
place at the offices of the Company take place by facsimile on the date of this
Agreement by circulation of counterpart copies of the relevant documents, to be
followed by the delivery of originals thereafter.
 
4.  Representations and Warranties of the Company. In connection with the
transactions provided for herein, the Company hereby represents and warrants to
the Lenders that:
 
4.1  Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing, and in good standing under the laws of the
State of Colorado and has all requisite corporate power and authority to carry
on its business as now conducted. The Company is duly qualified to transact
business and is in good standing in each jurisdiction in which the failure to so
qualify would have a material adverse effect on its business or properties.
 
4.2  Authorization. All corporate action has been taken on the part of the
Company, its officers, directors and stockholders necessary for the
authorization, execution, delivery and performance, of this Agreement and the
Note. Except as may be limited by applicable bankruptcy, insolvency,
reorganization, or similar laws relating to or affecting the enforcement of
creditors’ rights, the Company has taken all corporate action required to make
all of the obligations of the Company reflected in the provisions of this
Agreement and the Note the valid and enforceable obligations they purport to be.
 
4.3  Compliance with Other Instruments. Neither the authorization, execution and
delivery of this Agreement or the Note, nor the issuance and delivery of the
Note, will constitute or result in a default or violation of any law or
regulation applicable to the Company or any term or provision of the Company’s
current Articles or Bylaws or any material agreement or instrument by which it
is bound or to which its properties or assets are subject.
 
4.4  Valid Issuance. The Note when issued, will be duly and validly issued,
fully paid and nonassessable and, based in part upon the representations and
warranties of the Lender in this Agreement, and will be issued in compliance
with all applicable federal and state securities laws.
 
4.5  No Violation. The Company is not in violation of any order of any court,
arbitrator or governmental body, material laws, ordinances or governmental rules
or regulations (domestic or foreign) to which it is subject, or with respect to
any material loan agreement, debt instrument or contract with a supplier or
customer of the Company or other agreement to which it is a party and has not
failed to obtain or apply for any licenses, permits, franchises or other
governmental authorizations necessary to the ownership of its property or to the
conduct of its business.
 
 
2

--------------------------------------------------------------------------------

 
 
4.6  No Litigation. There are no suits or proceedings pending or, to the
Knowledge of the Company, threatened in any court or before any regulatory
commission, board or other governmental administrative agency against or
affecting the Company which if determined adversely to the Company could result
in a material adverse effect on the Company’s business as presently conducted or
its ability to perform its obligations hereunder or under the Note.
 
4.7  Arms’ Length Transactions. The transactions evidenced by this Agreement and
the Note and the other documents and instruments delivered in connection
herewith or therewith (a) are the result of arms’ length negotiations among the
parties hereto, (b) are made on commercially reasonable terms, and (c) are
undertaken by the Company without any intent to hinder, delay or defraud any
entity to which the Company is or may become indebted.
 
5.  Representations and Warranties of the Lender. In connection with the
transactions provided for herein, Lender hereby represents and warrants to the
Company that:
 
5.1  Authorization. This Agreement constitutes Lender’s valid and legally
binding obligation, enforceable in accordance with its terms, except as may be
limited by (a) applicable bankruptcy, insolvency, reorganization, or similar
laws relating to or affecting the enforcement of creditors’ rights, and (c) laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies. Lender represents that the execution, delivery and
performance of this Agreement has been duly authorized and approved by Lender.
 
5.2  Purchase Entirely for Own Account. Lender acknowledges that this Agreement
is made with Lender in reliance upon Lender’s representation to the Company that
the Note (collectively, the “Securities”) will be acquired for investment for
Lender’s own account, as principal and not as a nominee or agent, and not with a
view to the resale or distribution of any part thereof, and that Lender has no
present intention of selling, granting any participation in, or otherwise
distributing the same. By executing this Agreement, Lender further represents
that Lender does not have any contract, undertaking, agreement or arrangement
with any person to sell, transfer or grant participations to such person or to
any third person, with respect to the Securities.
 
5.3  Disclosure of Information. Lender acknowledges that it has received all the
information, documents and materials it considers necessary or appropriate for
deciding whether to acquire the Securities. Lender confirms that he has made
such further investigation of the Company as was deemed appropriate to evaluate
the merits and risks of this investment. Lender further represents that it has
had an opportunity to ask questions and receive answers from the Company
regarding the terms and conditions of the offering of the Securities.
 
5.4  Investment Experience. Lender is an investor in securities of companies in
the development stage and acknowledges that he is able to fend for himself, can
bear the economic risk of its investment and has such knowledge and experience
in financial or business matters that he is capable of evaluating the merits and
risks of the investment in the Securities.
 
 
3

--------------------------------------------------------------------------------

 
 
5.5  Accredited Investor. Lender is an “accredited investor” within the meaning
of Rule 501 of Regulation D of the Securities Act of 1933, as presently in
effect (the “Securities Act”).
 
5.6  Restricted Securities. Lender understands that the Securities are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may not be resold except through a valid registration statement
or pursuant to a valid exemption from the registration requirements under the
Securities Act and applicable state securities laws. Lender represents that he
is familiar with Rule 144 of the Securities Act, and understands the resale
limitations imposed thereby and by the Securities Act and applicable state
securities laws.
 
5.7  Further Limitations on Disposition. Without in any way limiting the
representations and warranties set forth above, Lender further agrees not to
make any disposition of all or any portion of the Securities unless and until
the transferee has agreed in writing for the benefit of the Company to be bound
by this Section 5 and:
 
(a)  There is then in effect a registration statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with such registration statement or the disposition is otherwise made in a
manner which in the reasonable opinion of the Company or its counsel would not
violate applicable securities laws;
 
(b)  (i)Lender has notified the Company of the proposed disposition and has
furnished the Company with a detailed statement of the circumstances surrounding
the proposed disposition; and (ii) if reasonably requested by the Company,
Lender shall have furnished the Company with an opinion of counsel, reasonably
satisfactory to the Company, that such disposition will not require registration
of such shares under the Securities Act; or
 
(c)  All transferees agree in writing to be subject to the terms hereof, and any
other agreements to which such Securities may be subject, to the same extent as
if they were the Lender hereunder.
 
5.8  Legends. It is understood that the certificates evidencing the Securities,
or any other securities issued in respect of the Securities upon any stock
split, stock dividend, recapitalization, merger, consolidation or similar event,
shall bear the legends required by applicable law as well as such agreements to
which such Securities may be subject, including, without limitation, legends
relating to restrictions on transfer under federal and state securities laws and
legends required under applicable state securities laws, as well as the
following legend:
 
“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR REGISTERED UNDER ANY STATE SECURITIES LAWS.
THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE
TRANSFERRED EXCEPT PURSUANT TO (A) AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, (B) AN OPINION OF COUNSEL SATISFACTORY TO
THE COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT, OR (C)
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT PROVIDED BY RULE 144
THEREUNDER (IF AVAILABLE), IN EACH OF CASES (A) THROUGH (C) IN ACCORDANCE WITH
ANY APPLICABLE STATE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES.”
 
 
4

--------------------------------------------------------------------------------

 
 
6.  Defaults and Remedies.
 
6.1  Events of Default. The following events shall be considered Events of
Default with respect to the Note:
 
(a)  The Company shall default in the payment of any part of the principal or
unpaid accrued interest on the Note when due;
 
(b)  The Company shall make an assignment for the benefit of creditors, or shall
admit in writing its inability to pay its debts as they become due, or shall
file a voluntary petition for bankruptcy, or shall file any petition or answer
seeking for itself any reorganization, arrangement, composition, readjustment,
dissolution or similar relief under any present or future statute, law or
regulation, or shall file any answer admitting the material allegations of a
petition filed against the Company in any such proceeding, or shall seek or
consent to or acquiesce in the appointment of any trustee, receiver or
liquidator of the Company, or of all or any substantial part of the properties
of the Company, or the Company or its respective directors or majority
stockholders shall take any action looking to the dissolution or liquidation of
the Company;
 
(c)  Within sixty (60) days after the commencement of any proceeding against the
Company seeking any bankruptcy reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future statute, law or regulation, such proceeding shall not have been
dismissed, or within sixty (60) days after the appointment without the consent
or acquiescence of the Company of any trustee, receiver or liquidator of the
Company or of all or any substantial part of the properties of the Company, such
appointment shall not have been vacated; or
 
(d)  The Company shall fail to observe or perform any other obligation to be
observed or performed by it under this Agreement or the Note within ten (10)
days after written notice from the Lender to perform or observe the obligation,
or any representation or warranty made by the Company hereunder or thereunder
shall be false in any material respect as of the date made and such
representation or warranty is not cured, if susceptible to cure, within ten (10)
days after the Company’s Knowledge of such failure.
 
(e) The Company shall make any payment with respect to the Other Indebtedness
without Lender’s prior consent; the parties acknowledge and agree that as a
material inducement to fund the loan evidenced by this Agreement, Lender is
requiring the Company to pay all sums due with respect to the Note and
thereafter, with respect to the $100,000 of funding from Lender (or an
affiliate) and the $50,000 of funding from David Beamish (subsequently purchased
by Lender or an affiliate) pursuant to the most recent aggregate round of
$400,000 of bridge financing ($400,000 Bridge Round), prior to the payment of
any of the remaining Other Indebtedness of Company. The parties further agree
that on the Escrow Break Date, the Company shall pay in full the remainder of
the $400,000 Bridge Round debt off in full after satisfaction of the above
obligations to Lender.
 
 
5

--------------------------------------------------------------------------------

 
 
6.2  Remedies. Upon the occurrence of an Event of Default under Section 6.1
hereof, at the option and upon the declaration of the holder of the Note, the
entire unpaid principal and accrued and unpaid interest on the Note, and all
other amounts owing under this Agreement shall, without presentment, demand,
protest, or notice of any kind, all of which are hereby expressly waived, be
forthwith due and payable, and such holder may, immediately and without
expiration of any period of grace, enforce payment of all amounts due and owing
under the Note and exercise any and all other remedies granted to Lender at law,
in equity or otherwise; provided, however, that if any Event of Default occurs
under Sections 6.1(b) or 6.1(c), all unpaid principal and accrued and unpaid
interest on such Note, and all other amounts owing under this Agreement, shall
automatically become immediately due and payable.
 
6.3  Additional Consideration. In the event the Note is not paid in full for any
reason by the Maturity Date, Company agrees to issue to the holder of the Note
250,000 shares of its Common Stock as a nonpayment fee to the holder, which
shares shall be held and subject to the restrictions on transfer set forth
above.
 
7.  Miscellaneous.
 
7.1  Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties, provided, however, that
the Company may not assign its obligations under this Agreement without the
written consent of the Lender (which shall not be unreasonably withheld), and
Lender may not, without the written consent of the Company (which shall not be
unreasonably withheld and which will be permitted to the extent of the
assignment to the individual who provided the funds to Lender to enable him to
make the loan called for hereunder), assign all or any portion of the Note to
any person or entity. Nothing in this Agreement, express or implied, is intended
to confer upon any party other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations or liabilities under or
by reason of this Agreement, except as expressly provided in this Agreement.
 
7.2  Governing Law. This Agreement and the Note shall be governed by and
construed under the laws of the State of Illinois as applied to agreements among
Illinois residents, made and to be performed entirely within the State of
Illinois.
 
7.3  Counterparts. This Agreement, and any of the other agreements, documents
and instruments contemplated hereby, may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
signature page to this Agreement, and any of the other Agreements, documents and
instruments contemplated hereby, by facsimile transmission shall be effective as
delivery of a manually signed counterpart hereof or thereof.
 
7.4  Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
7.5  Notices. All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed effectively given: (i) upon personal
delivery to the party to be notified, (ii) when sent by confirmed electronic
mail or facsimile if sent during normal business hours of the recipient, if not
so confirmed, then on the next business day, (iii) five (5) days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid or (iv) one (1) day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt. All
communications shall be sent to the respective parties at the following
addresses (or at such other addresses as shall be specified by notice given in
accordance with this Section 7.5):
 
If to the Company:
Health Partnership Inc.
3111 N. Seminary, Suite 1N
Chicago, IL 60657
Attention: Lee Wiskowski; and
 
31 N. Suffolk Lane
Lake Forest, Il. 60045
Attention: Gerard Jacobs
 
 
If to Lender:
Douglas J. Stukel
24750 Manor Drive
Shorewood, Illinois 60431



7.6  Finder’s Fee. Each party represents that it neither is nor will be
obligated for any finder’s fee or commission in connection with this
transaction. Lender agrees to indemnify and to hold harmless the Company from
any liability for any commission or compensation in the nature of a finder’s fee
(and the costs and expenses of defending against such liability or asserted
liability) for which Lender is responsible. The Company agrees to indemnify and
hold harmless Lender from any liability for any commission or compensation in
the nature of a finder’s fee (and the costs and expenses of defending against
such liability or asserted liability) for which the Company or any of its
officers, employees or representatives is responsible.
 
7.7  Expenses. If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and necessary disbursements in addition to any
other relief to which such party may be entitled. The Company shall pay all
costs and expenses that it incurs with respect to the negotiation, execution,
delivery and performance of this Agreement.
 
7.8  Entire Agreement; Amendments and Waivers. This Agreement and the Note and
the other documents delivered pursuant hereto constitute the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and thereof. Nonetheless, any term of this Agreement or the Note may be
amended and the observance of any term of this Agreement or the Note may be
waived (either generally or in a particular instance and either retroactively or
prospectively), with the written consent of the Company and the Lender. Any
waiver or amendment effected in accordance with this Section 7.8 shall be
binding upon each party to this Agreement and any holder of the Note purchased
under this Agreement at the time outstanding and each future holder of the Note.
 
 
7

--------------------------------------------------------------------------------

 
 
7.9  Effect of Amendment or Waiver. Lender acknowledges that by the operation of
Section 7.8 hereof, the Lender will have the right and power to diminish or
eliminate all of his rights under this Agreement and the Note issued to Lender.
 
7.10  Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.
 
7.11  Exculpation by Lender. Lender acknowledges that he is not relying upon any
person, firm, corporation or stockholder, other than the Company and its
officers and directors in their capacities as such, in making its investment or
decision to invest in the Company.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 

   
Health Partnership Inc.
               
By:
     
Name:
     
Title:
                 
LENDER:
       
Douglas J. Stukel
         
Amount:
$
300,000.00
         
Address:
24750 Manor Drive
Shorewood, Illinois 60431
             

 



 
8

--------------------------------------------------------------------------------

 



EXHIBIT A
 
CONSENT
 
The undersigned acknowledges and agrees as follows:
 
1. Health Partnership Inc. (the “Company”) proposes to sell and issue one
unsecured promissory note in the aggregate amount of $300,000 to Douglas Stukel
(or an affiliate of his) to provide consideration to the Company on terms and
conditions which have been fully disclosed to the undersigned (the “Contemplated
Transaction”).
 
2. Pursuant to Section 7.13 of that certain Note Purchase Agreement dated
October 31, 2005 by the Company and the lenders named on the Schedule of Lenders
attached thereto (the “Note Purchase Agreement”), until the later of the
Maturity Date or repayment of the Note (each as defined in the Note Purchase
Agreement), the Company shall not take any action regarding, among others, the
issuance of debt of more than $100,000 or Equity Securities (as defined in the
Note Purchase Agreement) in any amount, without the express written consent of
Gerard M. Jacobs, or, in the event of his death or incapacity, the trustee of
the Roberti Jacobs Family Trust u/a/d 11-11-99.
 
3. The undersigned hereby consents to the Contemplated Transaction upon the
terms stated herein and all such further agreements, instruments, certificates,
documents and other amendments related thereto or deemed necessary by the
Company in order to carry out the Contemplated Transaction.
 
4. This Consent is binding upon the successors and assigns of the undersigned.
 
5. This Consent is governed by and construed in accordance with the laws of the
State of Illinois, without regard to choice or conflict of laws principles.
 


Date:
         
Gerard M. Jacobs





 



A-1
 
 

--------------------------------------------------------------------------------

 



EXHIBIT B
 
FORM OF PROMISSORY NOTE
 
THIS PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE ”SECURITIES ACT”), OR REGISTERED UNDER ANY STATE SECURITIES
LAWS. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO (A) AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, (B) AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT, OR (C) AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT
PROVIDED BY RULE 144 THEREUNDER (IF AVAILABLE), IN EACH OF CASES (A) THROUGH (C)
IN ACCORDANCE WITH ANY APPLICABLE STATE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES.
 
PROMISSORY NOTE
 
No.
March-1
 
Date of Issuance:
March 31, 2006, 2006
 
$
300,000.00
     



FOR VALUE RECEIVED, Health Partnership Inc., a Colorado corporation (the
“Company”), hereby promises to pay to the order of Douglas J. Stukel (the
“Lender”), the principal sum of Three Hundred Thousand Dollars ($300,000.00),
together with interest thereon from the date of this Promissory Note (the
“Promissory Note”). Interest shall accrue at a rate of ten percent (10%) per
annum. The principal amount and all accrued and unpaid interest shall be due and
payable by the Company on the earlier of July 31, 2006 or the day upon which the
Company breaks escrow with respect to the sale of its Common Stock pursuant to
its February 13, 2006 Confidential Private Placement Memorandum or any
substitute financing therefore (the “Maturity Date”).
 
This Promissory Note is issued pursuant to that certain Note Purchase Agreement
dated as of March 31, 2006, by and among the Company, the Lender, as amended,
modified or supplemented from time to time (the “Purchase Agreement”), and
capitalized terms not defined herein shall have the meaning set forth in the
Purchase Agreement.
 
1. Payment. All payments shall be made in lawful money of the United States of
America at the principal office of the Company, or at such other place as the
Lender may from time to time designate in writing to the Company. Payment shall
be credited first to Costs (as defined below), if any, then to accrued interest
due and payable and any remainder applied to principal. Prepayment of principal
may be made at any time. In connection with the delivery, acceptance,
performance or enforcement of this Promissory Note, the Company hereby waives
demand, notice, presentment, protest, notice of dishonor and other notice of any
kind, and asserts to extensions of the time of payment, release, surrender or
substitution of security, or forbearance or other indulgence, without notice.
The Company agrees to pay all amounts under this Promissory Note without offset,
deduction, claim, counterclaim, defense or recoupment, all of which are hereby
waived. All payments made under this Promissory Note shall be made in priority
to any payments with respect to any of the Other Indebtedness.
 
 
B-1

--------------------------------------------------------------------------------

 
 
2. Event of Default Interest. Upon the occurrence of an Event of Default
pursuant to the Purchase Agreement, and continuing until such time as such Event
of Default is cured, interest shall be due and payable on the whole of the
unpaid principal balance at an annual rate of twenty percent (20%) per annum,
compounded annually, or the maximum legally permitted rate, whichever is less.
In addition, the Lender shall be entitled to a fee as set forth in Section 6.3
of the Purchase Agreement should the Note not be paid in full by the Maturity
Date.
 
3. Amendments and Waivers; Resolutions of Dispute; Notice. The amendment or
waiver of any term of this Promissory Note, the resolution of any controversy or
claim arising out of or relating to this Promissory Note and the provision of
notice shall be conducted pursuant to the terms of the Purchase Agreement.
 
4. Successors and Assigns. This Promissory Note applies to, inures to the
benefit of, and binds the successors and assigns of the parties hereto;
provided, however, that the Company may not assign its obligations under this
Promissory Note without the written consent of the Lender may not, and Lender
may not without the written consent of the Company (which shall not be
unreasonably withheld, and which shall be consented to in the event of
assignment of this Note to the individual who provided Lender the funds to
enable Lender to fund the Note), assign all or any portion of this Promissory
Note. Any transfer of this Promissory Note may be effected only pursuant to the
Purchase Agreement and by surrender of this Promissory Note to the Company and
reissuance of a new note to the transferee. The Lender and any subsequent holder
of this Promissory Note receives this Promissory Note subject to the foregoing
terms and conditions, and agrees to comply with the foregoing terms and
conditions for the benefit of the Company.
 
5. Officers and Directors not Liable. In no event shall any officer or director
of the Company be liable for any amounts due and payable pursuant to this
Promissory Note.
 
6. Expenses. The Company hereby agrees, subject only to any limitation imposed
by applicable law, to pay all expenses, including reasonable attorneys’ fees and
legal expenses, incurred by the Lender (“Costs”) in endeavoring to collect any
amounts payable hereunder which are not paid when due, whether by declaration or
otherwise. The Company agrees that any delay on the part of the Lender in
exercising any rights hereunder will not operate as a waiver of such rights. The
Lender of this Promissory Note shall not by any act, delay, omission or
otherwise be deemed to have waived any of its rights or remedies, and no waiver
of any kind shall be valid unless in writing and signed by the party or parties
waiving such rights or remedies.
 
7. Governing Law. This Promissory Note shall be governed by and construed under
the laws of the State of Illinois
 
8. Approval. The Company hereby represents that its board of directors, in the
exercise of its fiduciary duty, has approved the Company’s execution of this
Promissory Note based upon a reasonable belief that the principal provided
hereunder is appropriate for the Company after reasonable inquiry concerning the
Company’s financing objectives and financial situation.
 

   
Health Partnership Inc.
         
By:
     
Name:
     
Title:
 

 
 
 
B-2

--------------------------------------------------------------------------------

 